DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29th 2021 has been entered. 

Response to Amendment
3.          The Amendment filed on March 29th 2021 has been entered. Currently claims 1, 9 and 16 have been amended, claims 4 and 12 cancelled from consideration and claims 21 and 22 newly added. Claims 1 -3, 5 – 11 and 13 – 22 are currently pending. 

Response to Arguments
35 U.S.C. §103
Remarks pp. 8 -10, filed March 1st 2021, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
Applicant argues that the amendment to claim 1, “performing a variability point collapse process if the number of points of variability in the template exceed the predetermined points of variability, wherein the variability point collapse process comprises merging fields in the template” and similarly cited in claims 9 and 16 are not taught by the arts of record. 
Examiner respectfully agrees. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Gorjiara et al., (United States Patent Publication Number 20200167821) hereinafter Gorjiara

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness

a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness


Claims 1, 2, 6, 8 – 10, 13, 16, 17, 19, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamway et al. (United States Patent Publication Number 20160350160) hereinafter Hamway, in view of Aviad Zlotnick (United States Patent Number 6778703) hereinafter Zlotnick and in further view of Gorjiara et al., (United States Patent Publication Number 20200167821) hereinafter Gorjiara
Regarding claim 1 Hamway teaches a computer-implemented method for generating integration flow templates, comprising: selecting a group of customer integration flows from a plurality of customer integration flows; (FIG. 1 a predefined workflow 10 with plurality of tasks [0018]) (multiple predefined workflows may be processed [0038])  normalizing the customer integration flows in the group to create a group of normalized customer integration flows;  (in one or more embodiments is configured to generate a reordered workflow 20 as  a normalized flow from a predefined workflow 10 based on dividing the tasks 12 within the predefined workflow 10 into two subsets. The first subset includes the tasks 12 that can be rolled back, while    randomly selecting a normalized customer integration flow (for the first subset, the processing
circuit 32 is configured to: compute a first ranking metric for each task 12 as a ratio of the compounded failure risk value of the task 12 to an average execution time of the task 12; and order the tasks 12 within the first subset of tasks 12 in descending order of the first ranking metrics, subject to any inter-task dependencies [0036])   from the group of normalized customer integration flows (the reordered workflow that is normalizes as such is divided into two subsets. The first subset includes the tasks 12 that can be rolled back, while the second subset includes the tasks 12 that cannot be rolled back [0035]) as a base flow; (this subset of tasks that can be rolled back is used as a base flow  in case of a subsequent failure for service provisioning [0054])  creating a template from the base flow  (a reordered workflow 20 having a new task ordering [0042])  by creating one or more points of variability for fields containing different values  (that is at least partly optimized with respect to the compounded failure risk values and the blocking penalty values [0042])  between the base flow  (a reordered workflow 20 having a new task ordering [0042]) and one or more customer integration flows  (multiple predefined workflows may be processed [0038]) from the group of customer integration flows;  
	Hamway does not fully disclose performing a qualification check by determining whether the number of points of variability in the template exceed a predetermined points of variability threshold; performing a variability point collapse process if the number of points of variability in the template exceed the predetermined points of variability, wherein the variability point collapse process comprises merging fields in the template and sending the template to a template store in response to the points of variability not exceeding the predetermined points of variability threshold; 
	Zlotnick teaches performing a qualification check (Fig. 6, (118) match reference areas to templates Col. 12 ln 17) by determining whether the number of points of variability (determine how well their respective reference areas Col. 12 ln 17 – 18)
  in the template (for each template Col. 12 ln 22)   exceed a predetermined points of variability threshold; (At a threshold testing step 82, however, the box is rejected if the cumulative number of bad rows of either type in the box exceeds a given threshold Col. 11 ln 6 – 8) (A global matching score is determined for each template, which expresses the quality of the match between the template reference areas and the corresponding
areas of the document. Col 12 ln 21 – 24) and sending the template to a template store (a binary icon of template 25 is formed and is stored for later reference Col. 10 ln 22 - 23) (At a template selection step 124, the most suitable template is chosen, based on the global matching scores and/or the final matching scores Col 12  ln 51 – 53) (Finally, for each template, the icon or icons and the selected reference areas are stored in memory 28, at a storage step 58, for subsequent reference in processing
 in response to the points of variability not exceeding the predetermined points of variability threshold (If the box has an acceptable risk score, i.e., a risk score below a predetermined threshold, such as 30, it is passed to a candidate list, at a box saving step 86 Col. 11 ln 11 - 13) (A verification score is calculated, in a similar manner to calculation of the global matching score, and a final matching score for each template
is preferably given by the minimum of the global matching score and the verification score Col. 12 ln 46 – 50)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamway to incorporate the teachings of Zlotnick whereby performing a qualification check by determining whether the number of points of variability in the template exceed a predetermined points of variability threshold; and sending the template to a template store in response to the points of variability not exceeding the predetermined points of variability threshold. By doing so the template having the best overall matching
score is recognized as the one belonging to this document. The correct template is thus chosen rapidly and, in most cases, completely automatically, even in the absence of
lines on the form or other specific features that are commonly used for template recognition and registration. Zlotnick Col2 ln 43 – 48
performing a variability point collapse process (combining those retained attribute-value pairs [0072]) if the number of points of variability in the template exceed the predetermined points of variability, (the attribute-value pairs that have a higher score than some pre-selected (yet adjustable) threshold [0072]) wherein the variability point collapse process comprises merging fields in the template (combining those retained attribute-value pairs [0072])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamway in view of Zlotnick to incorporate the teachings of Gorjiara in performing a variability point collapse process if the number of points of variability in the template exceed the predetermined points of variability, wherein the variability point collapse process comprises merging fields in the template. By doing so if the top five attribute-pairs are
selected, then the following attribute-value pairs would be selected for a targeting template. Gorjiara [0073].
Claims 9 and 16 correspond to claim 1 and are rejected accordingly.
 P201802018US01Page 5 of 10 16/211,695
Regarding claim 2 Hamway in view of Zlotnick and in further view of Gorjiara teaches the computer-implemented method of claim 1.
Hamway as modified further teaches  wherein normalizing the customer integration flows in the group comprises reordering nodes of each customer integration flow in the group alphabetically by name  (The network node 30 further identifies any inter-task dependencies or, conversely, can be understood as identifying the degrees of freedom available for each task 12 in the predefined workflow 10. Here, the "degrees of freedom" can be understood as the extent to which a given task 12 in the predefined workflow 10 can be reordered. Some tasks 12 may have unlimited reordering flexibility – i.e., they are not dependent on the prior execution of any other task 12, nor is any other task 12 strictly dependent on their   based on a node independence criterion (while other tasks 12 are independent and can be executed in any order [0054])
	Claims 10 and 17 correspond to claim 2 and are rejected accordingly


	
	Regarding claim 6 Hamway in view of Zlotnick and in further view of Gorjiara teaches the computer-implemented method of claim 1.
Hamway as modified further teaches wherein normalizing the customer integration flows in the group comprises normalizing at least five customer integration flows (Fig. 3, (300) the method 300 may be repeated or looped for processing multiple predefined workflows 10, [0038])
Claim 13 corresponds to claim 6 and is rejected accordingly.

Regarding claim 8 Hamway in view of Zlotnick and in further view of Gorjiara teaches the computer-implemented method of claim 1.
Hamway as modified further teaches removing the group of customer integration flows (reordered workflow 20, first subset and second subset [0035]) from the plurality of customer integration flows (multiple predefined workflows 10 [0038]) to form a reduced size plurality of customer integration flows, (a first subset comprising  tasks 12 that can be rolled back [0035])  and generating one or more integration flow templates (a new task ordering based on a reordered workflow strictly optimized according to the compounded failure risk value [0037])  from the reduced size plurality of customer integration flows (a first subset comprising  tasks 12 that can be rolled back [0035])
	Claim 20 corresponds to claim 8 and is rejected accordingly

	
Regarding claim 19 Hamway in view of Zlotnick and in further view of Gorjiara teaches the computer program product of claim 16
Hamway as modified further teaches  wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computation device to perform normalization of a plurality of customer integration flows by normalizing a number of customer integration flows that is greater than or equal to three and less than or equal to ten customer integration flows 

	Regarding claim 21 Hamway in view of Zlotnick and in further view of Gorjiara teaches the computer-implemented method of claim 1
	Hamway as modified does not fully teach wherein the merging fields in the template comprises merging fields that relate to a particular topic.
	Gorjiara teaches wherein the merging fields (combining those retained attribute-value pairs [0072]) in the template (generated targeted template [0072]) comprises merging fields that relate to a particular topic (The content may be about
any topic, such as news, sports, finance, and traveling. [0021])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamway in view of Zlotnick to incorporate the teachings of Gorjiara wherein the merging fields in the template comprises merging fields that relate to a particular topic. By doing so content delivery campaign can be organized to present information to users that qualify for the campaign. Gorjiara [0031].
Claim 22 corresponds to claim 21 and is rejected accordingly.

Claims 3, 5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamway et al. (United States Patent Publication Number 20160350160) .
Regarding claim 3 Hamway in view of Zlotnick and in further view of Gorjiara teaches the computer-implemented method of claim 1.
Hamway does not fully disclose wherein computing a similarity score for the base flow comprises adding a point for each node that differs between the base flow and a compared customer integration flow.
Cohen teaches wherein computing a similarity score (assign a score from which an ordering may be induced … (e.g., the score may be given according to the identity
function) [0476]) for the base flow (ABS., test scenario template [0090])   comprises adding a point for each node that differs between the base flow and a compared customer integration flow (clustering of runs of test scenarios to clusters that
include similar runs may be based on one or more of the following logged activities … logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, and otherwise there is a 0 in the certain position [1283])

	Claim 11 corresponds to claim 3 and is rejected accordingly.

Regarding claim 5 Hamway in view of Zlotnick and in further view of Gorjiara teaches the computer-implemented method of claim 1.
Hamway does not fully disclose computing a similarity score for the base flow, wherein the similarity score is a measure of similarity to the plurality of normalized customer integration flows; and wherein the qualification check includes the similarity score being within a predetermined similarity score threshold.
Cohen teaches   computing a similarity score (a score induced from ordering … given according to the identity function [0476]) for the base flow, (ABS., test scenario template [0090])   wherein the similarity score is a measure of similarity to the plurality of normalized customer integration flows; (similarity is determined based on proximity in a space of the vectors. For example, a nearest neighbor search may be  and wherein the qualification check further includes the similarity score being within a predetermined similarity score threshold (Optionally, organizations whose corresponding vector is within a certain distance ( e.g., within a certain radius) from a vector representing the certain description 191a, are considered similar to the certain organization. [0361])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamway in view of Zlotnick, in view of Gorjiara to incorporate the teachings of Cohen whereby computing a similarity score for the base flow, wherein the similarity score is a measure of similarity to the plurality of normalized customer integration flows; and wherein the qualification check includes the similarity score being within a predetermined threshold. By doing so a test scenario template based on similarity between descriptions associated with different organizations is achieved. Cohen [0343]
	Claim 14 corresponds to claim 5 and is rejected accordingly.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamway et al. (United States Patent Publication Number 20160350160) hereinafter Hamway, Aviad Zlotnick (United States Patent Number 6778703) hereinafter Zlotnick, in .
Regarding claim 7 Hamway in view Zlotnick, in view of Gorjiara and in further view of Cohen teaches the computer-implemented method of claim 5.
Hamway as modified does not fully disclose further comprising: performing a check for existing templates in the template store with a similarity score within a predetermined threshold; and wherein the qualification check further  includes determining an absence of existing templates with a similarity score being within a predetermined threshold.
Pintsov teaches performing a check (ABS., matching the check image against a
series of known check templates from the account, producing confidence scores corresponding to the degree of similarity of the check image compared to each check template and matching the confidence scores with a predetermined high similarity threshold and a predetermined low similarity threshold) (the software checks whether the image is the first image from the account. [0059])   for existing templates in the template store (all known templates ([0059])   with a similarity score within a predetermined threshold; (a confidence score of 750 represents the predetermined high similarity threshold and a confidence score of 550 represents the predetermined   and wherein the qualification check further includes determining an absence of existing templates with a similarity score being within a predetermined threshold (If the confidence score is below the predetermined low similarity threshold, the software determines that the check belongs to a previously unknown check stock, [0060])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamway in view of Zlotnick, in view of Gorjiara and in further view of Cohen to incorporate the teachings of Pintsov in performing a check for existing templates in the template store with a similarity score within a predetermined threshold; and wherein the qualification check includes determining an absence of existing templates with a similarity score being within a predetermined threshold. By doing so the provision of similarity thresholds of 750 and 500 enables a degree of selection of high and low confidence. Pintsov [0057].
Claim 15 corresponds to claim 7 and is rejected accordingly.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamway et al. (United States Patent Publication Number 20160350160) hereinafter Hamway in view of in view of Aviad Zlotnick (United States Patent Number 6778703) hereinafter Zlotnick in view of Gorjiara et al., (United States Patent Publication Number .
Regarding claim 18 Hamway in view of Zlotnick and in further view of Gorjiara teaches the computer program product of claim 16.
Hamway does not fully disclose wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computation device to send a template to a template store in response to determining an absence of existing templates with a similarity score being within a predetermined threshold.
	Pintsov teaches wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computation device to send a template to a template store (a new template is added corresponding to the new check image (step 830) [0060]) in response to determining an absence of existing templates with a similarity score being within a predetermined threshold (If the confidence score is below the predetermined low similarity
threshold, the software determines that the check belongs to a previously unknown check stock, [0060])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamway in view of Zlotnick, in view of Gorjiara to incorporate  Pintsov wherein the computer 

Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the

disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

8. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Dickie et al., (United States Patent Publication Number 20150095379) teaches merging metadata for database storage regions based on overlapping range values 
9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.

Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
04/16/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166